IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-20375
                         Summary Calendar



CENOBIO CORONADO; OFELIA CORONADO,
Individually as next friend of Armando,
Alicia, Jorge and Anna Christina, Minors,

                                    Plaintiffs-Appellants,

versus

SCHOENMANN PRODUCE COMPANY;
FARMING TECHNOLOGY, INC.,

                                    Defendants-Appellees,


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-96-CV-3250
                        - - - - - - - - - -
                          January 19, 1998
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Appellant Cenobio Coronado, with his wife Ofelia as next

friend of their minor children, appeals the district court’s

order granting motions for summary judgment by appellees

Schoenmann Produce Co. and Farming Technology, Inc., in his civil

action removed from Texas state court as being preempted by the

Employee Retirement Income Security Act (“ERISA”).     Coronado

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-20375
                               - 2 -

argues that the district court erred in denying his motion to

remand the action to state court, on the ground that his action

alleging negligence and breaches of implied warranties under

state common law did not “relate to” an employee welfare benefit

plan (“the plan”) that covered him.    See 29 U.S.C. § 1144(a).

Because Coronado in his complaint sought only monetary damages

for an on-the-job injury, it was independent from the existence

and administration of the plan.   See Hook v. Morrison Milling

Co., 38 F.3d 776, 786 (5th Cir. 1994); Shaw v. Delta Air Lines,

Inc., 463 U.S. 85, 100 n.21 (1983) (a state action “may affect

employee benefit plans in too tenuous, remote, or peripheral a

manner to warrant a finding that the law ‘relates to’ the plan”).

That potential damages might be paid from the plan, or that a

computation of damages might necessitate reference to the plan,

does not mean that Coronado’s state-law claims are preemepted by

ERISA.   See Rozzell v. Security Services, Inc., 38 F.3d 819, 822

(5th Cir. 1994).   Accordingly, the district court erred in

denying Coronado’s motion to remand the case to state court for

lack of subject-matter jurisdiction.    See Nickel v. Estate of

Estes, 122 F.3d 294, 297 (5th Cir. 1997).

     For these reasons, the district court’s judgment is VACATED

and REMANDED with instructions to remand this case back to state

court for proceedings not inconsistent with this opinion.

     VACATED AND REMANDED WITH INSTRUCTIONS.